ORDER
PER CURIAM.
Plaintiff-Appellant Philip Ray Workman, who is scheduled for execution on the morning of March 30, 2001, filed a civil rights action and motion for a temporary restraining order (“TRO”) and preliminary injunction staying his scheduled execution pending consideration of the action on the merits in the United States District Court for the Middle District of Tennessee on March 27, 2001. Workman alleges that the Tennessee Attorney General and various probation and parole board officials from the State of Tennessee denied his substantive and procedural rights in viola*372tion of 42 U.S.C. § 1983 in connection with his request for clemency. The district court denied Workman’s motion for a TRO by order dated March 28, 2001, and denied the motion for stay of execution pending appeal by order dated March 29, 2001. Pending before this Court are the following:
1. Workman’s appeal of the district court’s March 28, 2001, order denying his motion for a TRO;
2. Workman’s motion for stay of execution pending final resolution of the appeal filed March 29, 2001; and
3. Workman’s motion to recall the mandate and stay the execution in case numbers 96-6652 and 00-5367 filed March 29, 2001.
For the reasons set forth in the district court’s March 28, 2001, order denying Workman’s motion for a TRO, we AFFIRM the judgment of the district court. We also DENY the March 29, 2001, motions for stay of execution pending final resolution of the appeal and to recall the mandate and stay the execution in Case Nos. 96-6652, 00-5367.